DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-3, 5-16 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 10-11, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over NPL “Discussion on UCI multiplexing” (hereinafter referred to as MediaTek) in view of Park et al. (US# 2017/0318575 hereinafter referred to as Park).

	RE Claim 1, MediaTek discloses a user equipment (See MediaTek Section 1- UE), comprising: 
	circuitry operative to process Uplink Control Information (UCI) bits (See MediaTek Section 2.1 – Determination of number of HARQ-ACK bits) to be transmitted according to a comparison of a number M of UCI bits generated based on Downlink (DL) assignment(s) before an Uplink (UL) grant from a base station (See MediaTek Section 2.1 – proposal 2, FIG 2 - # of UCI bits based on bits indicated in DL assignment before UL grant from gNB (i.e. exisiting UL DAI)) and a number N of UCI bits generated based on DL assignment(s) after the UL grant (See MediaTek Section 2.1 – proposal 2, FIG 2 - # of UCI bits based on bits indicated in DL assignment after UL grant from gNB (i.e. additional DAI in later DL assignment)) with a number P of UCI bits indicated in the UL grant (See MediaTek Section 2.1 – proposals 2-4 – i.e. DAI indicated in UL grant) and/or a maximum number Q of bits (See MediaTek proposal #8 – i.e. “N” – max size of UCI) determined based on at least a configured coding rate (See MediaTek proposal #4 – HARQ-ACK bit size parameters based on rate matching and rate matching parameters), wherein each of M, N, P, Q is an integer equal to or larger than 0 (See MediaTek Section 2.1 – proposals 2-4 – DAI and HARQ-ACK size parameters are integers greater than or equal to zero); and 
	a transmitter operative to transmit the processed UCI bits in a Physical Uplink Shared Channel (PUSCH) at a Transmission Time Interval (TTI) indicated in the UL grant to the base station (See MediaTek proposal 2 – FIG 2 – PUSCH transmitted @ slot n).
	MediaTek does not specifically disclose a maximum number Q of bits determined based on a maximum coding rate of UCI bits, an assumed resource size and an assumed modulation order.
	However, Park teaches of determining a maximum number Q of bits determined based on a maximum coding rate of UCI bits, an assumed resource size and an assumed modulation order (See Park [0155]-[0162] – maximum number of bits for UCI (maximum size) based on max coding rate [0155], assumed resource size [0160] and assumed modulation order [0159]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the UCI processing system, as disclosed in MediaTek, comprising determining a maximum number Q of bits determined based on a maximum coding rate of UCI bits, an assumed resource size and an assumed modulation order, as taught in Park. One is motivated as such in order to improve efficiency and effectiveness of channel state reporting (See Park [0007]-[0031]).


	RE Claim 10, MediaTek, modified by Park, discloses a user equipment, as set forth in claim 1 above, wherein the UCI bits are used for one of HARQ-ACK, CSI part 1 and CSI part 2 (See MediaTek Section 3 – HARQ-ACK, CSI part I and II), and wherein the coding rate for each of HARQ-ACK, CSI part 1 and CSI part 2 is separately configured (See MediaTek Section 3, 3.2 – proposal 8 – HARQ-ACK, CSI part I and II are configured and encoded separately).

	RE Claim 11, MediaTek discloses a base station (See MediaTek Section 1- gNB), comprising: 
	a receiver operative to receive Uplink Control Information (UCI) bits transmitted in Physical Uplink Shared Channel (PUSCH) at a Transmission Time Interval (TTI) (See MediaTek proposal 2 – FIG 2 – UCI in PUSCH transmitted @ slot n) indicated in an Uplink (UL) grant from a user equipment (See MediaTek Section 2.1 – proposals 2-4 – i.e. DAI indicated in UL grant); and 
	circuitry operative to decode the UCI bits in accordance with a UCI multiplexing rule (See MediaTek Section 3 – gNB decoding UCI bits), 
	wherein the UCI bits before transmission are processed at the user equipment (See MediaTek Section 2.1 – Determination of number of HARQ-ACK bits) according to a comparison of a number M of UCI bits generated based on Downlink (DL) assignment(s) before the UL grant from the base station (See MediaTek Section 2.1 – proposal 2, FIG 2 - # of UCI bits based on bits indicated in DL assignment before UL grant from gNB (i.e. exisiting UL DAI)) and a number N of UCI bits generated based on DL assignment(s) after the UL grant (See MediaTek Section 2.1 – proposal 2, FIG 2 - # of UCI bits based on bits indicated in DL assignment after UL grant from gNB (i.e. additional DAI in later DL assignment)) with a number P of UCI bits indicated in the UL grant (See MediaTek Section 2.1 – proposals 2-4 – i.e. DAI indicated in UL grant) and/or a maximum number Q of bits (See MediaTek proposal #8 – i.e. “N” – max size of UCI)  determined based on at least a configured coding rate in accordance with the UCI multiplexing rule (See MediaTek proposal #4 – HARQ-ACK bit size parameters based on rate matching and rate matching parameters), wherein each of M, N, P, Q is an integer equal to or larger than 0 (See MediaTek Section 2.1 – proposals 2-4 – DAI and HARQ-ACK size parameters are integers greater than or equal to zero).
	MediaTek does not specifically disclose a maximum number Q of bits determined based on a maximum coding rate of UCI bits, an assumed resource size and an assumed modulation order.
	However, Park teaches of determining a maximum number Q of bits determined based on a maximum coding rate of UCI bits, an assumed resource size and an assumed modulation order (See Park [0155]-[0162] – maximum number of bits for UCI (maximum size) based on max coding rate [0155], assumed resource size [0160] and assumed modulation order [0159]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the UCI processing system, as disclosed in MediaTek, comprising determining a maximum number Q of bits determined based on a maximum coding rate of UCI bits, an assumed resource size and an assumed modulation order, as taught in Park. One is motivated as such in order to improve efficiency and effectiveness of channel state reporting (See Park [0007]-[0031]).

	RE Claim 15, MediaTek discloses a wireless communication method for a user equipment (See MediaTek Section 1- UE), comprising: 
	processing Uplink Control Information (UCI) bits (See MediaTek Section 2.1 – Determination of number of HARQ-ACK bits) to be transmitted according to a comparison of a number M of UCI bits generated based on Downlink (DL) assignment(s) before an Uplink (UL) grant from a base station (See MediaTek Section 2.1 – proposal 2, FIG 2 - # of UCI bits based on bits indicated in DL assignment before UL grant from gNB (i.e. exisiting UL DAI)) and a number N of UCI bits generated based on DL assignment(s) after the UL grant (See MediaTek Section 2.1 – proposal 2, FIG 2 - # of UCI bits based on bits indicated in DL assignment after UL grant from gNB (i.e. additional DAI in later DL assignment)) with a number P of UCI bits indicated in the UL grant (See MediaTek Section 2.1 – proposals 2-4 – i.e. DAI indicated in UL grant) and/or a maximum number Q of bits (See MediaTek proposal #8 – i.e. “N” – max size of UCI) determined based on at least a configured coding rate (See MediaTek proposal #4 – HARQ-ACK bit size parameters based on rate matching and rate matching parameters), wherein each of M, N, P, Q is an integer equal to or larger than 0 (See MediaTek Section 2.1 – proposals 2-4 – DAI and HARQ-ACK size parameters are integers greater than or equal to zero); and 
	transmitting the processed UCI bits in a Physical Uplink Shared Channel (PUSCH) at a Transmission Time Interval (TTI) indicated in the UL grant to the base station (See MediaTek proposal 2 – FIG 2 – PUSCH transmitted @ slot n).
	MediaTek does not specifically disclose a maximum number Q of bits determined based on a maximum coding rate of UCI bits, an assumed resource size and an assumed modulation order.
	However, Park teaches of determining a maximum number Q of bits determined based on a maximum coding rate of UCI bits, an assumed resource size and an assumed modulation order (See Park [0155]-[0162] – maximum number of bits for UCI (maximum size) based on max coding rate [0155], assumed resource size [0160] and assumed modulation order [0159]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the UCI processing system, as disclosed in MediaTek, comprising determining a maximum number Q of bits determined based on a maximum coding rate of UCI bits, an assumed resource size and an assumed modulation order, as taught in Park. One is motivated as such in order to improve efficiency and effectiveness of channel state reporting (See Park [0007]-[0031]).

	RE Claim 16, MediaTek discloses a wireless communication method for a base station (See MediaTek Section 1- gNB), comprising: 
	6receiving Uplink Control Information (UCI) bits transmitted in Physical Uplink Shared Channel (PUSCH) at a Transmission Time Interval (TTI) (See MediaTek proposal 2 – FIG 2 – UCI in PUSCH transmitted @ slot n) indicated in an Uplink (UL) grant from a user equipment (See MediaTek Section 2.1 – proposals 2-4 – i.e. DAI indicated in UL grant); and 
	decoding the UCI bits in accordance with a UCI multiplexing rule (See MediaTek Section 3 – gNB decoding UCI bits), wherein the UCI bits before transmission are processed at the user equipment (See MediaTek Section 2.1 – Determination of number of HARQ-ACK bits) according to a comparison of a number M of UCI bits generated based on Downlink (DL) assignment(s) before the UL grant from the base station See MediaTek Section 2.1 – proposal 2, FIG 2 - # of UCI bits based on bits indicated in DL assignment before UL grant from gNB (i.e. exisiting UL DAI)) and a number N of UCI bits generated based on DL assignment(s) after the UL grant (See MediaTek Section 2.1 – proposal 2, FIG 2 - # of UCI bits based on bits indicated in DL assignment after UL grant from gNB (i.e. additional DAI in later DL assignment)) with a number P of UCI bits indicated in the UL grant (See MediaTek Section 2.1 – proposals 2-4 – i.e. DAI indicated in UL grant) and/or a maximum number Q of bits (See MediaTek proposal #8 – i.e. “N” – max size of UCI) determined based on at least a configured coding rate in accordance with the UCI multiplexing rule (See MediaTek proposal #4 – HARQ-ACK bit size parameters based on rate matching and rate matching parameters), wherein each of M, N, P, Q is an integer equal to or larger than 0 (See MediaTek Section 2.1 – proposals 2-4 – DAI and HARQ-ACK size parameters are integers greater than or equal to zero).
	MediaTek does not specifically disclose a maximum number Q of bits determined based on a maximum coding rate of UCI bits, an assumed resource size and an assumed modulation order.
	However, Park teaches of determining a maximum number Q of bits determined based on a maximum coding rate of UCI bits, an assumed resource size and an assumed modulation order (See Park [0155]-[0162] – maximum number of bits for UCI (maximum size) based on max coding rate [0155], assumed resource size [0160] and assumed modulation order [0159]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the UCI processing system, as disclosed in MediaTek, comprising determining a maximum number Q of bits determined based on a maximum coding rate of UCI bits, an assumed resource size and an assumed modulation order, as taught in Park. One is motivated as such in order to improve efficiency and effectiveness of channel state reporting (See Park [0007]-[0031]).


Allowable Subject Matter
Claims 2-3, 5-9, and 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 06/13/2022 have been fully considered but they are moot in view of new grounds of rejection, necessitated by amendment (See Claims above, Park reference).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steve R Young whose telephone number is (571)270-7518. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVE R YOUNG/Primary Examiner, Art Unit 2477